Per Curiam.
The trial judge found defendant guilty of felonious assault, CL 1948, § 750.82 (Stat Ann 1962 Rev § 28.277). Defendant was sentenced and he appeals.
The first two issues presented by this appeal relate to defendant’s claim that the record does not disclose that he had the requisite intent to be guilty of the offense. The required intent may be inferred from the acts of defendant. People v. Clark (1967), 6 Mich App 526. There is ample evidence in this record to support the finding that defendant made the assault with the required intent.
Defendant contends he was denied the right to plead insanity as a defense. This contention is not supported by the record. Defendant was afforded three psychiatric examinations prior to trial and did not claim the defense of insanity.
Finally, defendant asserts a defect in the information. He pleaded not guilty. That plea waived the defect, if any existed. People v. Collins (1968), 380 Mich 131.
Affirmed.